AO 199A (Rev.11/08-VAW Addilions5/09)OrderSettingConditionsofRelease                                   Page1of ' 3       Pages
                                                                                                     CLœ a ognc: aa
                                  U NITED STATES
                                               f
                                                 D ISTRICT C OURT                                          ArxooKàovjs
                                                                                                                     x
                                                                                                                      zcxap
                                                                                                                          ,
                                                               orthe                                             FILED
                                                   WestenADistrictofVirginia                              (
                                                                                                          ,)g'
                                                                                                             j-jj ggjj
                                                                                                       JULI
                                                                                                        ' A c.
                                                                                                      vyj                 za .sa u
                United StatesofAmerica
                             M.
                                                                                                           DEP       ctznx
                                                                       CaseNo. 7:19-MJ-00131
                     Tyson Bowens
                         Defendant
                                  O RD ER SETTIN G CO NDITIO N S OF R ELEA SE

IT ISORDERED thatthedefendant'sreleaseissubjecttotheseconditions:
              Thedefendantmustnotviolateany federal,state orlocal1aw while on release.

              Thedefendantm ustcooperate in the collection ofa DNA sampleifthecollection isauthorized by
              42U.S.C.â14135a.
        (3) Thedefendantmustimmediatelyadvisethecourt,defensecotmsel,andtheU.S.attorneyinwritingbeforeany
               . a
              ch  nge in addressortelephonenumber.

              Thedefendantmustappearin coul'tasrequired andm ustsurrenderto sel'v:any sentence imposed

              Thedefendantmustappearat(t
                                       fblaltk,tobenot6ed)


                                                                                      Dateand Time



                                   Releaseon PersonalRecognizanceorUnsecured Bond

IT IS FURTHER ORDERED thatthe defendantbereleased on condition that:

   @') (5)Thedefendantpromisestoappearincourtasrequired'-=et-
                                                            oazv*'enderfn                              encelmpnqecl
   / ) (6)Thedefendantexecutesanunsecm'edbondbindingthedefendanttopaytotheUnited Statesthesum of
          Tenthousandandnocents                                        dollars($ 10,000.00       )
              intheeventofa failureto appearasrequired orsulmenderto serveany sentenceimposed.




                DISTRIBIJTION: COURT       DEFENDANT       PRETRIAL    SERVICES   IJ.S.AW ORNEY   U.S.MARSHAL


       Case 7:19-mj-00131-MFU Document 12 Filed 10/09/19 Page 1 of 3 Pageid#: 11
                 AO 199B (Rev.03/09-VAW Addftîons5/09)AdditionalConditi
                                                                      onsofRelease                                                         Page      2        of   3     Pages
                                                                        ADDITIONAL CONDITION SO F RELEASE
                          Uponi-indingthatrcleasebyoneofthcabovemethodswillnotbyitselfrcasonablyasstlrethcdefendant'sappcarance andthesafctyofotherpersonsorthccommunity,
        ITISFUI
              t'
               rI'
                 IER ORDERED thatthedefendant'sreleasei
                                                      ssubjecttotheconditionsmarkedbelmv;
         ( ) (7) n edefendantisplacedinthecustodyof:
                                 Personororganization
                       Addresslonlyfabovef.
                                          çanorganization)
                       Cï@ andstate                                                                  '
                                                                                                     1-e1.No.(onlyfaboveisanorganication)
        whoagrees(a)tosupervisethedefendantinaccordancewithalloftheconditionsofrelease.(b)touseeveryefforttoassurethcdefendant'sappearance atallscheduledcourt
        proceedings,and(c)tonotifythecourti
                                          mmediatel
                                                  yifthedefendantviolatesanyconditionofreleaseordisappears.
                                                                                             Signed:
k
%
.
    .
        (                ) (8) n edefendantmtl
                                             st:
                                                                                                                   custodianorpron'                                    Date
             .             (/ )(a) reporttothe Uspo                                                    ,
                                      teleplmnenumber
                                                    4(40)857-#.
                                                             ..180 '  & ,noIater               uponreleap:           ,
                          (V )(b) executeabondoranagreementtoibrfeituponfaili
                                                                            ngtoappearasrequiredthefollowingsum ofmoneyordesignatedpropert
                                                                                                                                         y:
                                      $10K Unsecured
                          (           postwiththecourtthet-
                                                          ollowi
                                                               ngproofofoBmcrshi
                                                                               pofthedcsignatedproperty,orthcfoll
                                                                                                                owingamountorperccntageofthcabovc-describcdsum
                          (/ )(d)     maintainoractivelyscekemployment.
                          ( )(e)      maintainorcommenccaneducationprogram.
                          ( )(9       stl
                                        rrenderanypmssportto:
                          ( )(g)      abidebythefoll owingrestrictiûnsonpersonalassociation,placeofabode,ortravel:
                                      remain lnINDVA & nottfaveloutsidethe WDVA wlthoutpermissionofthesupervisingofficer
                     '
                            / )(h) avoida1lcontact,directl
                                                         yorindi
                                                               rectly,wi
                                                                       thanypersonwhoisormaybecomeavictim orpotentialwimessintheinvestigationor
                                      prosecution,incl
                                                     udingbutnotlimitedto:nocontactwithanydefendant'si
                                                                                                     nthiscase.                                           .

                                      undergomedicalorpsychiatrictreatment:
                                      returntocustodytach(week)dayat                          o'clockafterbcingrelcasedcachtwcekldayat                         o'clockfûremployment,
                                      schooling.ortbefollowingpurposclsl:
                          ( )(k) maintainre 'denceatahalfwayhouseorcommunitycorrectionscenter,asthepretrialservicesofticeorsupcrvisingofficerconsidersnecessary.
                   l))rreeffrrai
             K (V)(m            nfro osessïngafirearm,destructfvedevfce,orotherdangerousweapons.
                              ainfrol V )any ( )excessiveuseofalcohol.
                          (/ )(n) refrainfrom useorunlawfulpossessionofanarcoticdrugorothercontrolledsubstancesdelinedin21U.S.C.9802,unlessprescribedbyalicensedmedical
                                      practitioner.
                            V )(o) submittoanytestingrequlredbythepretrialscrvicesofficeorthesupcrvisingofticertodctenninewhdherthedefcndantisusingaprohibitedsubstance.
                                      Anytcstingmaybeusedwithrandom frequencyandincludcurinetesting,thewearingofaswcatpatch,aremotealcoho!testingsystem,and/oranyform of
                                      prohibitedsubsbancescreeningortesting.Thedefendantmustrefrainfrom obstructingorattemptingtoobstructortmnper,inanyfashion,withtheefficiency
                                 andaccuracyofanyprohibitedsubstancetestingormonitoringwhi chis(are)requiredasaconditionofrelease,
                          ( )(p) participateinaprogram ofi
                                                         npatientoroutpatientsubstanceabusetherapyandcounselingifthepretrialservicesofficeorsupervisingofficerconsidersit
                                      advisable.
                            / )(      parti
                                          cipateinoneofthefollowinglocationmonitoringprogram com ent
                                                                                                   sandabidebyitsrequirementsasthepretrialservicesoffi
                                                                                                                                                     cerorsupervi
                                                                                                                                                                sing
                                      officcrinstructs.
                                      (/ ) (i)Curfew.Youarerestrictedtoyourresi
                                                                              denceeveryday V )from 6:00pm to 6:00am ,or                                   )asdirectedbythepretrial
                                                   scrvicesofl-iceorsupervisingofficer;or
                                             (ii)HomeDetention.Youarerestrictedtoyourresidenceata11timesexceptforemploymenteducation;religiousservices;medical,substanceabuse,
                                                   ormentalhealthtreatment;attorneyvisits;courtappearances'
                                                                                                          ,court-orderedobligations;orotheractivitiespre-approvedbythepretrialservices
                                                   officeorsupcrvisïngofticer;or
                                          )(iii)HomeIncarceratien.Youarerestrictedtoz4-hour-a-daylock-downexceptfbrmedicalnecessitiesandcourtappcarancesorotheractivities
                     fî
                      t;?.')(-) submi ttolos
                                           c
                                           pae
                                             t
                                             c
                                             io
                                              ïfi
                                               ncm
                                                 ao
                                                  ln
                                                   yi
                                                    ta
                                                     op
                                                      rp
                                                       inr
                                                         ogva
                                                            e
                                                            n
                                                            ddba
                                                               y
                                                               bi
                                                                the
                                                                 dcb
                                                                   co
                                                                    yua
                                                                      r1
                                                                       tl
                                                                        .ofthepr
                                relatedtotheproperoperatipnofthetechnology.
                                                                               ogrmnr
                                                                                    equi
                                                                                       rcment
                                                                                            ,
                                                                                            sandi
                                                                                                nst
                                                                                                  r
                                                                                                  ucti
                                                                                                     onsprovi
                                                                                                            dedbythepretri
                                                                                                                         alservi
                                                                                                                               cesofl
                                                                                                                                    i
                                                                                                                                    cerorsupervi
                                                                                                                                               si
                                                                                                                                                ngofl
                                                                                                                                                    i
                                                                                                                                                    ccr
                                      C ) Thedefendmztmustpayallorpartofthecostoftheprogram baseduponyourabili
                                                                                                             tytopayasthepretrialservicesofticeorsupervisingoftker
                                            detennines.
                     b V)(s) r
                     '
                              epo
                             to, rt
                                anya
                                   as
                                    rs
                                     ro
                                      eso
                                        tnaspso
                                         ,que ti
                                               s
                                               osn
                                                 ib
                                                  in
                                                   le
                                                    g,torot
                                                          h
                                                          tre
                                                            afp
                                                              fir
                                                                ce
                                                                 t
                                                                 sr
                                                                  ti
                                                                  ,
                                                                   alservicesofficeorsupervisingoffceranycontactwithanyIawenforcementpersonnel,including,butnotlimi
                                                                   op,                                                                                            ted
                           V )(t) fbllow thedirectionsandinstruotionsofthesupervisingofticer
                             )(u) submittowarrantl  esssearchandseizureofpersonandpropertyasdirectedbysupenisingomcer.
                 ,       k    (v) notfrequentplaceswhere controll     ed substancesareill egall
                                                                                              y soi
                                                                                                  d.used,distri
                                                                                                              buted,oradml
                                                                                                                         nistered,and shallnotassoci
                                                                                                                                                   atewi
                                                                                                                                                       thany
         '
                                       personsengaged i
                                                      n criminalacti
                                                                   vityorassociatewi
                                                                                   thanypersonconvi
                                                                                                  cted ofafel
                                                                                                            ony,unlessunderthe supervi
                                                                                                                                     sion ofIaw enforcement
                          (7 (w) Defendantmayonl   ygotowcrk,appointmentswithhisstateprobationofficer,orappointmentswith hisfederalprobationoffi
                                                                                                                                               cerj
                                   Otherwfse,defendantmustbe inthehomeonW endellScottDrive,Danvill e VA wherehisIiveswith hjsmolher.No oneel se f
                                                                                                                                                rdhehome.
                          (z (x) ' oefendantmustlethisfederalprobationomcerknow whenhe hasappointmentswi  thhisstateprobationofficer.

                          (V )(y) Defendantmayhavecontactwi
                                                          thcounseland counsel'
                                                                              sstaffofdefendantsi
                                                                                                n the criminalmatterforwhich he hasbeensubpoenaed,but
                                       maynothave contactwlth thedefendantsthemselves.
                          (V ) )          fendantmustprovide hi
                                                              scurrentphonenumberto both hisfederalprobation oflicerandthegovernment.
             .            (V )(aa       efendantm>lsoperateandcompl
                                                                  ywiththesubpoenathatwasi
                                                                                         ssuedtohim.
                 .        (V )(bb) Defendanttopenupanimal
                                                        sIfrequestedbysupervisi
                                                                              ngofficer.
                            .            DISTRIBUTION : COURT             DEFENDANT         PRETRIAL SERVICES          IJ.S.ATTORNEY         IJ:S.M ARSHAL
                                Case 7:19-mj-00131-MFU Document 12 Filed 10/09/19 Page 2 of 3 Pageid#: 12
AO 1990 (Rev.09/08-VAW Additions5/09)AdviceofPenal
                                                 ties                                           Page       3   of   3    Pages
                                      ADVICE OF PENALTIES AND SANCTIONS
TO THE D EFEN DANT:

YOU ARE ADVISED OF THE FOLLOW W G PENALTIES Ar SANCTIONS:

      Violatinganyoftheforegoing conditionsofreleasem ayresultin theimmediateissuanceofawarrantforyourarrest,a
revocationofyourreleœse,anorderofdetention,aforfeitureofany bond,andaprosecutionforcontemptofcourtandcouldresultin
imprisonm ent,afine,orboth.
      W hileonrelease,ifyoucomm itafederalfelonyoffensethepunishm entisanadditionalprisonterm ofnotmorethantenyears
and forafederalm isdem eanoroffensethepunishmentisan additionalprison term ofnotmorethan oneyeaf. Thissentencewillbe
consecutive(f.c.,inadditionto)toanyothersentenceyoureceive.
      Itisacrimepunishablebyuptotenyearsin prison,anda$250,000 fine,orboth,to:obstructacriminalinvestigation;
tam perw ithawitness,victim ,orinformant;retaliateorattempttoretaliateagainstaw itness,victim ,orinform ant;orintimidateorattempt
tointimidateawitnessxvictim,juror,informant,orofficerofthecourt.Thepenaltiesfortampering,retaliation,orintimidationare
signiscantly moreseriousifthey involveakillingorattemptedkilling.
      If,afterrelease,you knowingly.failtoappearastheconditionsofreleaserequire,ortosurrenderto serveasentence,
youmay beprosecutedforfailingtoappearorsurrenderand additionalpunishmentm ay beim posed.Ifyouareconvictedof:
      (1) anoffensepunishablebydeath,lifeimprisonment,orimprisonlnentforatennoffifteenyearsormore-youwillbefined
          notmorethan$250,000orimprisonedfornotmorethan 10years,orboth;
      (2) anolensepunishablebyimprisonmentforaterm offiveyearsormore,butlessthanfifteenyears-youwillbefinednot
          morethan$250,000 orimprisonedfornotmorethan fiveyears,orboth;
      (3) anyotherfelony- youwillbefinednotmorethan$250,000orinprisonednotmorethantwoyears,orboth;
      (4) amisdemeknor- youwillbefinednotmorethan$100,000orimprisonednotmorethanoneyear,orboth.
       A terl
            n ofim prisonmentimposedforfailuretoappearorsurrenderwillbeconsecutivetoany othersentenceyoureceive.In
addition.afailureto appearorsurrendermay resultintheforfeitureofany bondposted.

                                            Acknow ledgm entoftheDefendant
      Iacknowledgethat1am thedefendantinthiscaseandthatIam awareoftheconditionsofrelease.Iprom isetoobeyallconditions
ofrelease,tpappearasdirected,                             '      .Iam awareofthepenaltiesandsanctionssetforthabove.


               J
              I
              I
                         Dep/l
                             yClerk                                                   Defendant'
                                                                                               sSlknatm-
                                                                                                       e

                                                                                         C/fyandState


                                         Directionsto theUnited StatesM arshal

(/ )ThedefendantisORDERED releuedafterprocessing.
( )TheUnitedStatesmarshalisORDERED tokeepthedefendantincustodyuntilnotifiedbytheclerkorjudgethatthedefendant
      haspostedbond.
                   and/orcompliedwithallotherconditionsforrelease. stillincustody,thedefendantmustbeproducedbefore
      theappropriatejudgeatthetimeandplacespecified.
          ,
Date:              gv.yr ty gotç
                                                                                    Judi
                                                                                       cialO//ccr'
                                                                                                 sSignature
                                                                          RobeftS.Bal
                                                                                    leu,Uni tedStatesMagistrateJudge
                                                                                     Printedntwleandfflle



                   DISTRIBUTION: COURT     DEFENDANT      PRETRIAL SERVICE     U.S.ATTORNEY     U.S.MARSHAL



        Case 7:19-mj-00131-MFU Document 12 Filed 10/09/19 Page 3 of 3 Pageid#: 13
